Exhibit 10.1

 

March 16, 2006

 

 

Jeffrey M. Leiden, MD, PhD

196 Beach Road

Glencoe, Illinois  60022

Dear Jeff:

 

 

This letter will confirm our agreement with you relating to your departure from
Abbott Laboratories (“Abbott”). As used in this Agreement, the term “Abbott”
shall mean Abbott Laboratories and all of its subsidiaries and affiliates.

 

1.               Your last day of work for Abbott will be March 24, 2006 (the
“Separation Date”). You hereby tender your resignation as an employee, officer
and director of Abbott as of that date and as a director of TAP.

 

2.               a.     You agree that through September 30, 2007, you will not
engage, directly or indirectly, in any activity (including but not limited to
participation on profit or non-profit Boards), business or employment which is
competitive with any businesses conducted by Abbott, or that were or are under
consideration by Abbott. You agree to notify Abbott, in writing, of any intended
activity, business or employment in which you propose to engage and the name and
address of any other intended future employer. Abbott shall have the right to
advise such person of your obligations hereunder. If you so request, Abbott will
notify you, in writing, of whether it considers such activity, business or
employment to be inconsistent with your obligations hereunder.

 

b.              You will not disparage, and will cause your attorneys, financial
advisors and members of your immediate family not to disparage Abbott, its
products, personnel or persons representing them with respect to business or
personal matters. You will not engage in activities that negatively affect
Abbott’s reputation or its ongoing or planned areas of operations, or its
relationships with current or prospective customers and suppliers.

 

b.              You agree to cooperate with Abbott with respect to any charge,
suit, investigation, claim or question arising regarding any matter of which you
had knowledge during your employment with Abbott. Such cooperation will include,
but not be limited to, appearance at depositions, assistance in responding to
discovery demands and in preparing for trial, and appearance at trial. Abbott
will reimburse you for all reasonable expenses, including travel expenses,
incurred by you in providing such assistance.

 

c.               You agree to make reasonable efforts for an orderly business
transition, and to maintain and protect the reputation of Abbott, and its
affiliates, businesses, products and personnel. You agree to return all Abbott
property in your possession, including without limitation, computers,

 

--------------------------------------------------------------------------------


 

blackberry, cellular telephones, fax machines, reports, files, memoranda, keys,
identification cards, computer access codes, customer and client lists and other
property or materials which you have prepared or to which you have had access,
and you shall not retain any reproduction thereof.

 

d.              You agree to abide by the terms of your Abbott Employment
Agreement.

 

3.               In exchange for the foregoing, Abbott agrees that it will cause
all restrictions to lapse with respect to the 2002, 2004 and 2005 Restricted
Stock Awards. You will forfeit in its entirety the 2006 Restricted Stock Award.

 

4.               In the event of your breach of the provisions of paragraph 2,
Abbott’s obligations hereunder shall cease and you agree to promptly remit to
Abbott all outstanding shares of restricted stock which vested to you from the
2002, 2004 and 2005 Restricted Stock Awards and/or the funds provided to you in
connection with the sale thereof.

 

5.               Except as otherwise provided in paragraph 3, you will be
entitled to benefits under existing Abbott employee benefit plans, in accordance
with the terms of those plans, through your Separation Date.

 

6.               Except to the extent limited by subparagraph 7c and except for
claims, demands, and causes of action (“Claims”) for the nonperformance of this
Agreement, Abbott and you hereby forever waive, release and discharge each and
the other, as well as the officers, directors, employees, agents and
shareholders of Abbott, from liability, as follows:

 

a.               With respect to any and all Claims whatsoever, whether known or
unknown, related to your employment by Abbott or your resignation and
termination of employment, (i) you hereby forever waive, release and discharge
Abbott and the officers, directors, employees, agents and shareholders of Abbott
from liability from all such Claims or in the future may have, and (ii) Abbott
hereby forever waives, releases and discharges you from all such Claims.

 

b.              With respect to all other Claims whatsoever, whether known or
unknown, (i) you hereby forever waive, release and discharge Abbott and the
officers, directors, employees, agents and shareholders of Abbott from liability
from all such Claims you now have and (ii) Abbott hereby forever waives,
releases and discharges you from liability from all such Claims Abbott now has.

 

Both parties agree not to attempt to assert any such Claims at any time.

 

2

--------------------------------------------------------------------------------


 

7.               The following provisions are included in compliance with
Section 7 of the Federal Age Discrimination in Employment Act of 1967. You are
hereby advised of the following:

 

a.               You acknowledge that this Agreement is supported by
consideration described in paragraph 3, to which you would not otherwise be
entitled.

 

b.              The release and agreement not to sue contained in paragraph 6
apply to, among other things, any and all claims you have against Abbott under
the Federal Age Discrimination in Employment Act.

 

c.               This Agreement shall not be deemed to waive any rights or
claims relating to age discrimination arising after the date you sign this
Agreement.

 

d.              You acknowledge that you have been given the opportunity to
consult with attorneys of your choosing, financial advisors and members of your
immediate family.

 

e.               You have 21 days from the date of your receipt of this
Agreement to decide whether or not to sign it. You may take the entire 21 days
to decide whether to sign this Agreement and the offer contained in this
Agreement will remain open during that 21-day period.

 

f.                 You may revoke this Agreement, in writing, at any time within
seven days after you sign it, and this Agreement will not become effective or
enforceable until the eighth day following your signing of it.

 

g.              You acknowledge that you have not relied on any representation,
written or oral, not set forth in this Agreement and that you have entered into
this Agreement voluntarily and with full knowledge of its final and binding
effect.

 

8.               You will be entitled to indemnification from Abbott to the same
extent as other current or former directors and officers of Abbott. You also
will be entitled to coverage under the directors and officers liability
insurance coverage maintained by Abbott (as in effect from time to time) to the
same extent as other current or former directors of Abbott; provided, however,
that nothing in this paragraph 8 will be construed to require Abbott to continue
to maintain any such directors or officers liability insurance coverage.

 

9.               If any portion of this Agreement should be ruled invalid, the
balance of this Agreement shall continue in full force and effect.

 

10.         This Agreement shall be governed by, and construed in accordance
with, the laws of Illinois, regardless of the laws that might otherwise apply
under applicable conflicts of laws principle.

 

3

--------------------------------------------------------------------------------


 

11.         This Agreement constitutes the complete understanding between you
and Abbott relating to your departure and supersedes any and all prior
agreements, promises, representations, or inducements. No promises or agreements
made subsequent to the execution of this Agreement by these parties shall be
binding unless reduced to writing and signed by authorized representatives of
these parties. The Agreement regarding Change in Control dated June 20, 2003,
between you and Abbott is hereby terminated.

 

If this letter accurately sets forth our understanding, please sign and return
this letter.

 

Sincerely,

 

ABBOTT LABORATORIES

 

 

By:

/s/ Stephen R. Fussell

 

 

 

Stephen R. Fussell

 

 

 

ACCEPTED:

 

/s/ Jeffrey M. Leiden

 

 

Jeffrey M. Leiden, MD, PhD

 

 

Date:

 3/16/06

 

 

 

4

--------------------------------------------------------------------------------